 



Exhibit 10.2
April 13, 2006

     
The Toronto-Dominion Bank
  TD Banknorth Inc.
TD Tower, 4th Floor
  P.O. Box 9540
55 King Street West
  Two Portland Square
Toronto, Ontario M5K 1A2
  Portland, Maine 04112-9540

     The purpose of this agreement (the “Agreement”) is to confirm the agreement
of TD Banknorth Inc. (“TD Banknorth”) to sell, and the agreement of The
Toronto-Dominion Bank to purchase, on the terms and conditions set forth below,
shares of common stock of TD Banknorth in connection with TD Banknorth’s planned
acquisition of Interchange Financial Services Corporation (“Interchange”)
pursuant to an Agreement and Plan of Merger, dated as of April 13, 2006, between
TD Banknorth and Interchange (the “Merger Agreement”). All defined terms herein
shall have the meanings assigned thereto in the Merger Agreement.
     Pursuant to the Amended and Restated Stockholders Agreement between TD
Banknorth and The Toronto-Dominion Bank, dated as of August 25, 2004 (the
“Stockholders Agreement”), as long as The Toronto-Dominion Bank beneficially
owns at least 25% of the outstanding TD Banknorth common stock, whenever TD
Banknorth seeks to raise additional capital in the form of equity securities,
whether for the purpose of funding an acquisition or for any other reason, TD
Banknorth is required to offer to The Toronto-Dominion Bank the right to provide
all or any portion of such additional capital in the form of an additional
investment in shares of TD Banknorth common stock. This Agreement is being
entered into pursuant to the exercise of The Toronto-Dominion Bank’s rights
under the Stockholders Agreement.
     1. Sale and Purchase of Stock. Subject to the terms and conditions of the
Merger Agreement, TD Banknorth hereby agrees to sell, and The Toronto-Dominion
Bank hereby agrees to purchase, pursuant to the exemption from registration
contained in Section 4(2) of the Securities Act, 13.0 million shares of TD
Banknorth Common Stock at $31.17 per share on the Closing Date in order to
provide TD Banknorth with a portion of the funds necessary to pay the aggregate
Merger Consideration (the “TD Banknorth Stock Sale”). The TD Banknorth Common
Stock to be issued in the TD Banknorth Stock Sale shall be in book entry-form
and be accompanied by appropriate stop-transfer instructions to ensure
compliance with applicable securities laws.

 



--------------------------------------------------------------------------------



 



TD Banknorth
The Toronto-Dominion Bank
April 13, 2006
page 2
     2. Representations and Warranties. Each of TD Banknorth and The
Toronto-Dominion Bank represents and warrants to the other as follows:

  (a)   It has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and to consummate the TD
Banknorth Stock Sale. The execution and delivery of this Agreement and the
performance and consummation of the TD Banknorth Stock Sale have been duly and
validly approved by all requisite corporate and shareholder action of it and no
other corporate or shareholder proceedings on the part of it are necessary to
approve this Agreement or to perform or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by it and (assuming due authorization, execution and delivery by the
other party hereto) constitutes a valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by general principles of equity whether applied in a court of law or
a court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally.     (b)   Except as set forth in
Sections 4.4 and 5.4 of the Merger Agreement and any required approval of the
Superintendent of Financial Institutions (Canada) (“OFSI”), no consents or
approvals of, or filings or registrations with, any Governmental Entity,
domestic or foreign, or with any other third party are necessary in connection
with its execution and delivery of the Merger Agreement (in the case of TD
Banknorth) and this Agreement (in the case of TD Banknorth and The
Toronto-Dominion Bank) and the consummation by it of the transactions
contemplated thereby, as applicable.

     3. Covenant. Each of TD Banknorth and The Toronto-Dominion Bank agrees to
use its reasonable best efforts to promptly prepare and file all necessary
applications and filings in order to obtain as promptly as practicable any
required approval of the OFSI and any other Requisite Regulatory Approval
required to be obtained by it in connection with the transactions contemplated
by the Merger Agreement and this Agreement.
     4. Stock Exchange Listing. TD Banknorth shall use its reasonable best
efforts to cause the shares of TD Banknorth Common Stock to be issued pursuant
to the TD Banknorth Stock Sale to be approved for listing on the New York Stock
Exchange, subject to official notice of issuance, prior to the Effective Time,
and it shall be a condition to the consummation of the TD Banknorth Stock Sale
that such shares be so listed.
     5. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware (except to the extent that
mandatory provisions of federal law are applicable).

 



--------------------------------------------------------------------------------



 



TD Banknorth
The Toronto-Dominion Bank
April 13, 2006
page 3
     6. Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers hereunto duly authorized as of the date
first above written,

                  TD BANKNORTH INC.    
 
           
 
  By:   /s/ Peter J. Verrill    
 
           
 
      Name: Peter J. Verrill    
 
      Title: Vice Chairman and Chief    
 
                     Operating Officer    
 
                THE TORONTO-DOMINION BANK    
 
           
 
  By:   /s/ W. Edmund Clark    
 
           
 
      Name: W. Edmund Clark    
 
      Title: President and Chief    
 
                     Executive Officer    

 